Curia, fer Wardlaw, J.
It appears to this court that the non-suit was improperly ordered. The plaintiff sued to recover money which had come to the hands of the defendant as sheriff, and which the plaintiff claimed a right to receive. If the plaintiff had been suing, on one of the decrees, as assignee, the defendant in the decree, he should, under the Act of 1816, have styled himself in the process-assignee. But in this case the assignment was only part of his evidence to shew his right to the money, and therefore there was no necessity for him to style himself as-signee, or copy the assignment on his process. He gave in his bill of particulars exact notice of what he claimed, and no more was essential.
Adams was not deputy after his principal went out of *102office, but he was agent in all business relating to $ie office, with fall authority to pay out, or to refuse to pay. Demand from him was then proper, and his refusal charges his principal, as any other act, within the scope of his authority, would have done.
Motion to set aside non-suit granted.
O’Neall, Evans, Butler and Frost, JJ. concurred.